Tyson Foods, Inc. Goal-Based Bonus Program

 

Purpose: The Tyson Foods, Inc. Goal-Based Bonus Program (“Bonus Program”) is
designed to provide incentives to management to meet key goals selected by Tyson
Foods, Inc. (“Company”), which goals may assist the Company in increasing
efficiency, cutting costs, optimizing earning performance or such other goals
deemed by management to be important to the Company.

 

Eligible Participants: Except for the Chief Executive Officer, all officers and
management employees of the Company and its wholly-owned subsidiaries are
eligible to participate in the Bonus Program. The Company can select such other
employees and agents of the Company that it determines can participate in the
Program.

 

Bonus Program Structure: The following describes the methodology for determining
bonuses to be paid under the Bonus Program:

 

 

1.

The CEO of the Company will determine the goal(s) that he/she desires the
Company to meet in a given year. The CEO will propose goal(s) to the
Compensation Committee (“Committee”) of the Company’s Board of Directors. The
Committee will then determine the actual goals for the fiscal year and the bonus
payments that will be made for obtaining various levels of the goal(s).

 

2.

The maximum amount of bonus the Company will pay to Eligible Participants for
any given fiscal year is $10,000,000.

 

3.

The Chief Executive Officer of the Company will be authorized to determine the
factors used to determine Eligible Participant’s bonus payment.

 

 

 

 

 

 

 

 

 

41

 

 